


EXHIBIT 10.75


CADENCE DESIGN SYSTEMS, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
As Approved by the Stockholders May 13, 2009 and Amended as of February 6, 2012
1.
Purpose.



(a)The purpose of the Plan is to provide a means by which Employees of the
Company and certain Designated Companies may be given an opportunity to purchase
Shares of the Company. The terms of Rights granted pursuant to the Plan shall
remain in effect in accordance with the version of the Plan in effect as of the
date such Rights were granted.


(b)The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Designated Companies.


(c)The Plan includes two components: a 423 Component and a Non-423 Component. It
is the intention of the Company to have the 423 Component qualify as an Employee
Stock Purchase Plan. The provisions of the 423 Component, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of Rights under a Non-423
Component that does not qualify as an Employee Stock Purchase Plan; such Rights
shall be granted pursuant to Offerings, rules, procedures or sub-plans adopted
by the Board designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company and Designated Companies. Except as otherwise
provided herein or determined by the Board, the Non-423 Component will operate
and be administered in the same manner as the 423 Component.


2.
Definitions.



(a)“423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Rights that satisfy the requirements for Employee
Stock Purchase Plans may be granted to Eligible Employees in one or more
Offerings.


(b)“Affiliate” means any entity, other than a Related Entity, and whether now or
hereafter existing, (i) which, directly or indirectly, is controlled by,
controls or is under common control with the Company, or (ii) in which the
Company has a significant equity interest.


(c)“Board” means the Board of Directors of the Company.


(d)“Code” means the United States Internal Revenue Code of 1986, as amended.


(e)“Committee” means a committee of the Board appointed by the Board in
accordance with subsection 3(c) of the Plan.


(f)“Company” means Cadence Design Systems, Inc., a Delaware corporation.


(g)“Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of Rights under the Plan.


(h)“Designated Affiliate” means any Affiliate selected by the Board as eligible
to participate in the Non-423 Component.



1

--------------------------------------------------------------------------------




(i)“Designated Company” means a Designated Affiliate or Designated Related
Entity.


(j)“Designated Related Entity” means any Related Entity selected by the Board as
eligible to participate in the 423 Component or Non-423 Component.


(k)“Director” means a member of the Board.


(l)“Eligible Employee” means an Employee who meets the requirements approved by
the Board for eligibility to participate in the Offering.


(m)“Employee” means any person, including officers and Directors, employed by
the Company, a Related Entity or an Affiliate. Neither service as a Director nor
payment of a director's fee shall be sufficient to constitute “employment” by
the Company or any Related Entity or Affiliate.


(n)“Employee Stock Purchase Plan” means a plan that grants rights intended to be
options issued under an “employee stock purchase plan,” as that term is defined
in Section 423(b) of the Code.


(o)“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


(p)“Fair Market Value” means the value of a security, as determined in good
faith by the Board. If the security is listed on the New York Stock Exchange or
any other established stock exchange or traded on the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market, the Fair Market
Value of the security shall be the closing sales price (rounded up where
necessary to the nearest whole cent) for such security (or the closing bid, if
no sales were reported) as quoted on such exchange or market (or, in the event
that the security is traded on more than one such exchange or market, the
exchange or market with the greatest volume of trading in the relevant security
of the Company) on the trading day occurring on or closest to the relevant
determination date, as reported in The Wall Street Journal or such other source
as the Board deems reliable, and on the date as determined more precisely by the
Board for an Offering.


(q)“Non-423 Component” means an employee stock purchase plan which is not
intended to meet the requirements set forth in Code Section 423 and the
regulations thereunder.


(r)“Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.


(s)“Offering” means the grant of Rights to purchase Shares under the Plan to
Eligible Employees.


(t)“Offering Date” means a date selected by the Board for an Offering to
commence.


(u) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of the United
States Department of Treasury regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” receiving compensation for prior services (other than benefits
under a tax qualified pension plan), was not an officer of the Company or an
“affiliated corporation” at any time, and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.



2

--------------------------------------------------------------------------------




(v)“Participant” means an Eligible Employee who holds an outstanding Right
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Right granted under the Plan.


(w)“Plan” means this Amended and Restated Employee Stock Purchase Plan,
including both the 423 Component and Non-423 Component, as amended from time to
time.


(x)“Purchase Date” means one or more dates established by the Board during an
Offering on which Rights granted under the Plan shall be exercised and purchases
of Shares carried out in accordance with such Offering.


(y)“Related Entity” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.


(z)“Right” means an option to purchase Shares granted pursuant to the Plan.


(aa)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3 as in effect with respect to the Company at the time discretion is
being exercised regarding the Plan.


(ab)“Securities Act” means the United States Securities Act of 1933, as amended.


(ac)“Share” means a share of the common stock of the Company.


3.
Administration.



(a)The Board shall administer the Plan unless and until the Board delegates
administration to a Committee, as provided in subsection 3(c). Whether or not
the Board has delegated administration, the Board shall have the final power to
determine all questions of policy and expediency that may arise in the
administration of the Plan.


(b)The Board (or the Committee) shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:


(i)To determine when and how Rights to purchase Shares shall be granted and the
provisions of each Offering of such Rights (which need not be identical),
including which Designated Related Entities and Designated Affiliates shall
participate in the 423 Component or the Non-423 Component.


(ii)To designate from time to time which Related Entities and Affiliates of the
Company shall be eligible to participate in the Plan as Designated Related
Entities and Designated Affiliates.


(iii)To construe and interpret the Plan and Rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.


(iv)To amend the Plan as provided in Section 14.


(v)Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Affiliates and to carry out the purpose of the Plan, as provided in Section 1.


(vi)To adopt such Offerings, rules, procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees who are foreign
nationals or employed outside the United States. Without limiting the generality
of the foregoing, with respect to the participation of such Employees in the
Plan, the Board is authorized to determine, among other things, eligibility
requirements, earnings definition, how Contributions are taken, whether
Contributions are held in a financial institution or trust account, payment of
any interest on Contributions,

3

--------------------------------------------------------------------------------




procedures for conversion of local currency, beneficiary designation
requirements, restrictions on Shares and tax withholding and reporting
requirements.


(vii)To make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan.


(c)The Board may delegate administration of the Plan to a Committee of the Board
composed of two (2) or more members, all of the members of which Committee may
be, in the discretion of the Board, Non-Employee Directors and/or Outside
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee of two
(2) or more Outside Directors any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or such a subcommittee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.


4.
Shares Subject to the Plan.



(a)Subject to the provisions of Section 13 relating to adjustments upon changes
in securities, the Shares that may be sold pursuant to Rights granted under the
Plan shall not exceed in the aggregate 66,500,000 Shares. If any Right granted
under the Plan shall for any reason terminate without having been exercised, the
Shares not purchased under such Right shall again become available for the Plan.


(b)The Shares subject to the Plan may be unissued Shares or Shares that have
been bought on the open market at prevailing market prices or otherwise.


5.
Grant of Rights; Offering.



(a)The Board may from time to time grant or provide for the grant of Rights to
purchase Shares of the Company under the Plan to Eligible Employees in an
Offering on one or more Offering Dates selected by the Board. Each Offering
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate and, with respect to the 423 Component, which shall
comply with the requirements of Section 423(b)(5) of the Code that all Employees
granted Rights to purchase Shares under the Plan shall have the same rights and
privileges. The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan. The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the terms
approved by the Board for an Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven
(27) months beginning with the Offering Date, and the substance of the
provisions contained in Sections 6 through 9, inclusive.


(b)If a Participant has more than one Right outstanding under the Plan, unless
he or she otherwise indicates in agreements or notices delivered hereunder:
(i) each agreement or notice delivered by that Participant will be deemed to
apply to all of his or her Rights under the Plan, and (ii) an earlier-granted
Right (or a Right with a lower exercise price, if two Rights have identical
grant dates) will be exercised to the fullest possible extent before a
later-granted Right (or a Right with a higher exercise price if two Rights have
identical grant dates) will be exercised.


6.
Eligibility.



(a)Rights may be granted only to Employees of the Company or a Designated
Company. Except as provided in subsection 6(b), an Employee shall not be
eligible to be granted Rights under the Plan unless, on the Offering Date, such
Employee has been in the employ of the Company or a Designated Company, as the
case may be, for such continuous period preceding such grant as the Board may
require, but in no event shall the required period of continuous employment be
equal to or greater than two (2) years.



4

--------------------------------------------------------------------------------




(b)The Board may provide that each person who, during the course of an Offering,
first becomes an Eligible Employee will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an Eligible
Employee or which occurs thereafter, receive a Right under that Offering, which
Right shall thereafter be deemed to be a part of that Offering. Such Right shall
have the same characteristics as any Rights originally granted under that
Offering, as described herein, except that:


(i)the date on which such Right is granted shall be the “Offering Date” of such
Right for all purposes, including determination of the exercise price of such
Right;


(ii)the period of the Offering with respect to such Right shall begin on its
Offering Date and end coincident with the end of such Offering; and


(iii)the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Right under that Offering.


(c)No Employee shall be eligible for the grant of any Rights under the 423
Component if, immediately after any such Rights are granted, such Employee owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any Affiliate. For purposes
of this subsection 6(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such Employee.


(d)An Eligible Employee may be granted Rights under the 423 Component only if
such Rights, together with any other Rights granted under all Employee Stock
Purchase Plans of the Company and any Affiliates, as specified by
Section 423(b)(8) of the Code, do not permit such Eligible Employee's rights to
purchase Shares of the Company or any Affiliate to accrue at a rate which
exceeds twenty five thousand dollars ($25,000) of the fair market value of such
Shares (determined at the time such Rights are granted) for each calendar year
in which such Rights are outstanding at any time.


(e)The Board may provide in an Offering under the 423 Component that Employees
who are highly compensated employees within the meaning of Section 423(b)(4)(D)
of the Code shall not be eligible to participate.


7.
Rights; Purchase Price.



(a)On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, shall be granted the Right to purchase up to the number of
Shares purchasable either:


(i)with a percentage designated by the Board not exceeding fifteen percent (15%)
of such Employee's Earnings (as defined by the Board in each Offering) during
the period which begins on the Offering Date (or such later date as the Board
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering; or


(ii)with a maximum dollar amount designated by the Board that, as the Board
determines for a particular Offering, (1) shall be withheld, in whole or in
part, from such Employee's Earnings (as defined by the Board in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering, and/or (2)
shall be contributed, in whole or in part, by such Employee during such period.


(b)The Board shall establish one or more Purchase Dates during an Offering on
which Rights granted under the Plan shall be exercised and purchases of Shares
carried out in accordance with such Offering.


(c)In connection with each Offering made under the Plan, the Board may specify a
maximum amount of Shares that may be purchased by any Participant as well as a
maximum aggregate amount of Shares that may be

5

--------------------------------------------------------------------------------




purchased by all Participants pursuant to such Offering. In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board may specify a maximum aggregate amount of Shares which may be purchased by
all Participants on any given Purchase Date under the Offering. If the aggregate
purchase of Shares upon exercise of Rights granted under the Offering would
exceed any such maximum aggregate amount, the Board shall make a pro rata
allocation of the Shares available in as nearly a uniform manner as shall be
practicable and as it shall deem to be equitable.


(d)The purchase price of Shares acquired pursuant to Rights granted under the
Plan shall be not less than the lesser of:


(i)an amount equal to eighty-five percent (85%) of the fair market value of the
Shares on the Offering Date; or


(ii)an amount equal to eighty-five percent (85%) of the fair market value of the
Shares on the Purchase Date.


8.
Participation; Withdrawal; Termination.



(a)An Eligible Employee may become a Participant in the Plan pursuant to an
Offering by delivering a participation agreement to the Company within the time
and in such form as the Company provides. Each such agreement shall authorize
Contributions in the form of payroll deductions of up to the maximum percentage
specified by the Board of such Employee's Earnings during the Offering (as
defined in each Offering). Contributions made for each Participant shall be
credited to a bookkeeping account for such Participant under the Plan and either
may be deposited with the general funds of the Company or may be deposited in a
separate account in the name of, and for the benefit of, such Participant with a
financial institution designated by the Company. To the extent provided in the
Offering, a Participant may reduce (including to zero) or increase such
Contributions. To the extent provided in the Offering, a Participant may (i)
begin such Contributions after the beginning of the Offering, (ii) make payments
into his or her account by means other than payroll deductions (e.g. cash,
check, etc.), and (iii) make additional payments into his or her account,
provided that such Participant has not already contributed the maximum dollar
amount allowable for the Offering.


(b)At any time during an Offering, a Participant may terminate his or her
Contributions under the Plan and withdraw from the Offering by delivering to the
Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering, except
as provided by the Board in the Offering. Upon such withdrawal from the Offering
by a Participant, the Company shall distribute to such Participant all
accumulated Contributions credited to such Participant's account (reduced to the
extent, if any, such Contributions have been used to acquire Shares for the
Participant) under the Offering, without interest (unless otherwise specified in
the Offering), and such Participant's interest in that Offering shall be
automatically terminated. A Participant's withdrawal from an Offering will have
no effect upon such Participant's eligibility to participate in any other
Offerings under the Plan, but such Participant will be required to deliver a new
participation agreement in order to participate in subsequent Offerings under
the Plan.


(c)Rights granted to a Participant pursuant to any Offering under the Plan shall
terminate immediately upon cessation of such Participant's employment with the
Company or a Designated Company for any reason. In the event of such
termination, the Company shall distribute to such terminated Participant all
accumulated Contributions credited to such terminated Participant's account
(reduced to the extent, if any, such Contributions have been used to acquire
Shares for the terminated Participant) under the Offering, without interest
(unless otherwise specified in the Offering). If the accumulated Contributions
have been deposited with the Company's general funds, then the distribution
shall be made from the general funds of the Company, without interest (unless
otherwise specified in the Offering). If the accumulated Contributions have been
deposited in a separate account with a financial institution as provided in
subsection 8(a), then the distribution shall be made from the separate account,
without interest (unless otherwise specified in the Offering).



6

--------------------------------------------------------------------------------




(d)If a Participant transfers employment with the Company to any Designated
Company or visa-versa, or if a Participant transfers employment with one
Designated Company to another Designated Company, the Participant shall continue
to participate in the Offering in which he or she was enrolled for the duration
of the current Offering Period (except as set forth herein or unless otherwise
determined by the Company in its sole discretion), but upon commencement of a
new Offering Period, the Participant shall automatically be deemed to be
enrolled in the new Offering applicable to the Company or Designated Company to
which the Participant transferred employment.  A Participant transferring
employment from the Company or any Designated Company participating in the 423
Component to a Designated Company participating in the Non-423 Component shall
remain in the 423 Component Offering until the next Offering Period, provided he
or she continues to be eligible to purchase shares under Code section 423
requirements and if the Participant is not eligible under the Code section 423
requirements, he or she shall immediately transfer to the Non-423 Component and
may purchase Shares under that Offering.


(e)During a Participant's lifetime, Rights will be exercisable only by such
Participant. Rights are not transferable by a Participant, except by will, by
the laws of descent and distribution, or, if permitted by the Company, by a
beneficiary designation as described in Section 15.


9.
Exercise.



(a)On each Purchase Date specified therefor in the relevant Offering, each
Participant's accumulated Contributions (without any increase for interest,
unless otherwise specified in the Offering) will be applied to the purchase of
Shares up to the maximum amount of Shares permitted pursuant to the terms of the
Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional Shares shall be issued upon the exercise of Rights
granted under the Plan, unless specifically provided for in the Offering.


(b)Unless otherwise specifically provided in the Offering, the amount, if any,
of accumulated Contributions remaining in any Participant's account after the
purchase of Shares that is equal to the amount required to purchase one or more
whole Shares on the final Purchase Date of the Offering shall be distributed in
full to the Participant at the end of the Offering, without interest (unless
otherwise specified in the Offering). If such remaining accumulated
Contributions have been deposited with the Company's general funds, then the
distribution shall be made from the general funds of the Company, without
interest (unless otherwise specified in the Offering). If such remaining
accumulated Contributions have been deposited in a separate account with a
financial institution, as provided in subsection 8(a), then the distribution
shall be made from such separate account, without interest (unless otherwise
specified in the Offering).


(c)The amount, if any, of accumulated Contributions remaining in any
Participant's account after the purchase of Shares that is less than the amount
required to purchase one whole Share on the final Purchase Date of the Offering
shall be carried forward, without interest (unless otherwise specified in the
Offering), into the next Offering.


(d)No Rights granted under the Plan may be exercised to any extent unless the
Shares to be issued upon such exercise under the Plan (including Rights granted
thereunder) are covered by an effective registration statement pursuant to the
Securities Act and the Plan is in material compliance with all applicable state,
foreign and other securities and other laws applicable to the Plan. If on a
Purchase Date in any Offering hereunder the Plan is not so registered or in such
compliance, no Rights granted under the Plan or any Offering shall be exercised
on such Purchase Date, and the Purchase Date shall be delayed until the Plan is
subject to such an effective registration statement and such compliance, except
that the Purchase Date shall not be delayed more than twelve (12) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Offering Date. If, on the Purchase Date of any Offering hereunder, as delayed to
the maximum extent permissible, the Plan is not registered or not in such
compliance, no Rights granted under the Plan or any Offering shall be exercised
and all Contributions accumulated during the Offering (reduced to the extent, if
any, such Contributions have been used to acquire Shares) shall be distributed
to the Participants, without interest (unless otherwise specified in the
Offering). If the accumulated Contributions have been deposited with the
Company's general funds, then the distribution shall be made from the general
funds of the Company, without interest (unless otherwise specified in the
offering). If the accumulated Contributions have been

7

--------------------------------------------------------------------------------




deposited in a separate account with a financial institution as provided in
subsection 8(a), then the distribution shall be made from the separate account,
without interest (unless otherwise specified in the Offering).


10.
Covenants of the Company.



(a)During the terms of the Rights granted under the Plan, the Company shall
ensure that the amount of Shares required to satisfy such Rights are available.


(b)The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell Shares upon exercise of the Rights granted
under the Plan. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Shares under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Shares upon exercise of such Rights unless and until such authority is
obtained.


11.
Use of Proceeds from Shares.



Proceeds from the sale of Shares pursuant to Rights granted under the Plan shall
constitute general funds of the Company.
12.
Rights as a Stockholder and Employee.



(a)A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, Shares subject to Rights granted under the
Plan unless and until the Participant's Shares acquired upon exercise of Rights
under the Plan are recorded in the books of the Company.


(b)Neither the Plan nor the grant of any Right thereunder shall confer any right
on any Employee to remain in the employ of the Company, any Related Entity or
any Affiliate, or restrict the right of the Company, any Related Entity or any
Affiliate to terminate such Employee's employment.


13.
Adjustments Upon Changes in Securities.



(a)Subject to any required action by the stockholders of the Company, the number
of Shares covered by each Right under the Plan that has not yet been exercised
and the number of Shares that have been authorized for issuance under the Plan
but have not yet been placed under a Right (collectively, the “Reserves”), as
well as the price per Share covered by each Right under the Plan that has not
yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split or the
payment of stock dividend (but only on common stock of the Company) or any other
increase or decrease in the number of Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to a Right.


(b)In the event of the proposed dissolution or liquidation of the Company, any
and all Offerings shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. The Board may, in the
exercise of its sole discretion in such instances, declare that the Rights under
the Plan shall terminate as of a date fixed by the Board and give each
Participant the right to exercise his or her Right. In the event of a proposed
sale of all or substantially all of the assets of the Company, or the merger of
the Company with or into another corporation or a parent or subsidiary of such
successor corporation when the Company is not the surviving corporation, any and
all Offerings shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. The Board may, in the
exercise of its sole discretion in such instances, and in lieu of assumption or
substitution of the Rights, provide that each Participant shall have the right
to exercise his or

8

--------------------------------------------------------------------------------




her Right. If the Board makes a Right exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
the Participant that the Right shall be fully exercisable for a period of twenty
(20) days from the date of such notice (or such other period of time as the
Board shall determine), and the Right shall terminate upon the expiration of
such period.


(c)The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding Right, in the event that the Company effects one or
more reorganizations, recapitalizations, rights offering, or other increases or
reductions of outstanding Shares, and in the event of the Company being
consolidated with or merged into any other corporation.


14.
Amendment of the Plan.



(a)The Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 13 relating to adjustments upon changes in
securities and except as to minor amendments to benefit the administration of
the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Related Entity or Affiliate, no amendment shall be effective
unless approved by the stockholders of the Company to the extent stockholder
approval is necessary for the Plan to satisfy the requirements of Section 423 of
the Code, Rule 16b-3 under the Exchange Act or any Nasdaq or other securities
exchange listing requirements. Currently under the Code, stockholder approval
within twelve (12) months before or after the adoption of the amendment is
required where the amendment will:


(i)Increase the amount of Shares reserved for Rights under the Plan;


(ii)Modify the provisions as to eligibility for participation in the Plan to the
extent such modification requires stockholder approval in order for the Plan to
obtain employee stock purchase plan treatment under Section 423 of the Code; or


(iii)Modify the Plan in any other way if such modification requires stockholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code.


(b)It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide Employees with the maximum
benefits provided or to be provided under the provisions of the Code and the
regulations promulgated thereunder relating to Employee Stock Purchase Plans
and/or to bring the Plan and/or Rights granted under the 423 Component into
compliance therewith.


(c)Rights and obligations under any Rights granted before amendment of the Plan
shall not be impaired by any amendment of the Plan without the consent of the
person to whom such Rights were granted, or except as necessary to comply with
any laws or governmental regulations, or except as necessary to ensure that the
Plan and/or Rights granted under the 423 Component of the Plan comply with the
requirements of Section 423 of the Code.


15.
Designation of Beneficiary.



(a)The Company may, but is not obligated to, permit a Participant to file a
written designation of a beneficiary who is to receive any Shares and/or cash,
if any, from the Participant's account under the Plan in the event of such
Participant's death subsequent to the end of an Offering but prior to delivery
to the Participant of such Shares and cash. In addition, the Company may, but is
not obligated to, permit a Participant to file a written designation of a
beneficiary who is to receive any cash from the Participant's account under the
Plan in the event of such Participant's death during an Offering. Any such
designation and/or change to a prior designation must be on a form approved by
the Company.


(b)In the event of the death of a Participant and in the absence of a
beneficiary validly designated in accordance with Section 15(a) and who is
living at the time of such Participant's death, the Company shall deliver any
Shares and/or cash, if any, from the Participant's account under the Plan to the
executor or administrator of the estate

9

--------------------------------------------------------------------------------




of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its sole discretion, may
deliver such Shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.


16.
Termination or Suspension of the Plan.



(a)The Board, in its discretion, may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate at the time that all of the
Shares subject to the Plan's reserve, as increased and/or adjusted from time to
time, have been issued under the terms of the Plan. No Rights may be granted
under the Plan while the Plan is suspended or after it is terminated.


(b)Rights and obligations under any Rights granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Rights granted under the 423 Component comply with the requirements of
Section 423 of the Code.


17.
Code Section 409A; Tax Qualification.



(a)Rights granted under the 423 Component are exempt from the application of
Section 409A of the Code. Rights granted under the Non-423 Component to U.S.
taxpayers are intended to be exempt from the application of Section 409A of the
Code under the short-term deferral exception and any ambiguities shall be
construed and interpreted in accordance with such intent. Subject to the
provisions of Section 17(b) below, Rights granted to U.S. taxpayers under the
Non-423 Component shall be subject to such terms and conditions that will permit
such Rights to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
Shares subject to such Rights be delivered within the short-term deferral
period. Further, subject to Section 17(b), in the case of a Participant who
would otherwise be subject to Section 409A of the Code, to the extent the Board
determines that Rights granted under the Non-423 Component (including the
exercise, payment, settlement or deferral of such Rights) are subject to Section
409A of the Code, the Rights shall be granted, exercised, paid, settled or
deferred in a manner that will comply with Section 409A of the Code, including
United States Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if Rights that are intended to be exempt from or compliant with Section
409A of the Code are not so exempt or compliant, or for any action taken by the
Board with respect to such Rights.


(b)Although the Company may endeavor to (i) qualify Rights for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States, or (ii) avoid adverse tax treatment (e.g., under Section 409A of
the Code), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including Section 13(a).
The Company shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on Participants under the Plan.



10

--------------------------------------------------------------------------------




18.
Severability.



If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision shall not affect the other provisions of the Plan
and the Plan will be construed as though such invalid provision was omitted.
19.
Governing Law.



The Plan shall be construed, interpreted and enforced in accordance with the
laws of the State of Delaware, without regard to its conflict of laws rules.
20.
Effective Date of Plan.



The Plan shall become effective upon adoption by the Board.



11